Title: From John Quincy Adams to Abigail Smith Adams, 30 June 1814
From: Adams, John Quincy
To: Adams, Abigail Smith



Ghent 30. June 1814.

My last Letter to you was written at Reval, and dated the 12th: of May—It was forwarded from Gothenburg by a Swedish Vessel, bound to Boston; but since Admiral Cochrane’s Blockade, it is more doubtful than ever whether it will come to your hands.—I was detained ten days after it was written, in that City and its harbour, by head winds, and by the ice floating in the gulph of Finland—We were once after sailing compelled to return, and finally with much difficulty made our way between the Masses of ice, which extended across the gulph—I landed at Stockholm the 25th: of May. I found Mr Russell there—Mr Clay was at Gothenburg—Messrs: Bayard and Gallatin at London—The British Government had manifested a desire to transfer the place of the Negotation, from Gothenburg somewhere nearer to themselves—Mr Bayard, and Mr Gallatin concurred in this wish, and had sent a messenger to Gothenburg to consult the other American Commissioners concerning it—Mr Clay and Mr Russell had consented to the removal, upon condition that the proposal should come from the other side—On my arrival at Stockholm the answer from England was expected—On the road from that City to Gothenburg, I met a Messenger from Mr Clay, to Mr Russell (whom I had left at Stockholm) and me, with the despatches from Mr Bayard and Mr Gallatin—On the formal proposition made by Lord Bathurst, they had agreed to substitute this City, instead of Gothenburg for the seat of the Conferences—Mr Clay had determined to come hither by land; but the John Adams was at Gothenburg ready to take Mr Russell and me to any Port in the neighbourhood of this place, if we should choose to come by Water—I arrived at Gothenburg the 6th: of this Month—Mr Russell reached there four days later, and on the 11th: we embarked on board the John Adams, for the Texel—We had a passage of six days; landed at the Helder; and came by Land through Amsterdam, the Hague and Antwerp to this City, where we arrived on the 24th: instt.—Three days after us arrived Mr Bayard, and the succeeding day Mr Clay—We are still expecting Mr Gallatin.
The British Commissioners are Admiral Lord Gambier, Mr Adam and Mr Gouldsbourn—We expect them too in the course of a few days, and shall then be ready to enter on the serious business of our Mission.
I have now to acknowledge the receipt of your favours of 22. October 16. Jany: 5. and 27. Feby: and 8 and 16. March—The first appears by an endorsement to have been forwarded from London, by Mr Apthorp—It arrived at St: Petersburg the day after my departure, and was sent back to me to Stockholm, where I received it—The others had been brought by Mr Russell and Mr Wyer to Gothenburg, and I received them with a multitude of other Letters and Dispatches, on the Road between Stockholm and that City.
In the last Letter which I had the pleasure of writing you from St: Petersburg, I explained to you the Circumstances, which prevented your receiving several of my Letters written last Summer, and forwarded at the same time with others which were more fortunate in reaching their destination—As you are the most punctual and most frequent of all my American Correspondents, I have had an additional motive for punctuality in return—The number of this Letter passes that of the Months since I left you, and for the last four years I have never suffered any one Month to elapse without writing to you. I have double reason to be mortified at the chapter of Accidents, which has made the very precautions that I took to ensure the safe conveyance of my Letters, operate to delay the receipt of those addressed to you—The opportunities for transmitting them have during the last year been fewer and more precarious than they had ever been before. When I left St: Petersburg the intercourse of that place by the Mails, even with England had been more than three Months interrupted—Since the new Blockade of the American Coast, few neutral Vessels can be expected to reach our Ports—Those which sail from Sweden afford no means of conveying Letters, the Captains almost universally refusing to take them. But be assured, my Dear and venerated Mother, that so long as my hand can hold a pen, not a Month shall go by without my writing you at least once, and that I will avail myself of every opportunity to forward my Letters that I can discover.
Several of your Letters to me have been equally unfortunate in the transmission, as mine from N 44 to 48 to you. Between 14 July and 22 October, all your Letters are missing—That in particular to which in later Letters you refer, containing the account of the last illness of my ever dear and lamented Sister—I see you in every subsequent Letter involuntarily recurring to the severe trial to which it pleased Providence to bring you in that event—I know too well what it is—Two Years have nearly gone by since my only daughter was taken from me and to this hour I cannot meet in the Street an infant of her age, in its Mother’s arms, but it cuts me to the heart—If such are my feelings for a child, cut off before the day-star of intelligence could have arisen to announce the dawn of Reason in her Soul; what must be those of a mother, for one in whom the Mind was at its highest Noon; clear as the day, and unsullied as the light of Heaven?
On the subject of my business here, I must be silent; though not for want of enough to say. It is of a Nature at some no very remote time to be public; and I have thought it necessary to  interdict myself the pleasure of disclosing prematurely to any of my private Correspondents, even those the dearest to me, any thing relating to it which may not be equally known to all the world—To you, the privation will be no denial but here we have listeners and lookers-on, in abundance—Never in my life did I find myself surrounded by so much curiosity.
The Affairs of Europe have undergone great changes, and to people addicted to wonder, very astonishing ones since I wrote you last—To me they have not been astonishing at all; and as it is an easy thing to say this after the Event, I refer you not only to my Letters during the last two years, but to certain lines from Virgil’s Georgius, of which you will find a paraphrase in the review of Ames—I very well know however, how little pretensions I have to prophetic foresight, and how often the Events of the World have given the lie to my anticipations. It is my own fault if my “blindness to the future,” has not taught me a useful lesson of humility.
The last Letter that I have from my dear wife is of 27. May.—She and Charles, and Mr Smith and family were then all well.—She had no idea when I left her, of my coming farther than Gothenburg. It takes three Weeks for a Letter to come from St. Petersburg here; but I hope to hear very soon from her again. The Emperor Alexander passed through this City, yesterday on his return from England; but as he went through without stopping I had not the opportunity of being presented to him—He is the Titus of the Age—The Delight of human-kind.
I am, Dearest Mother, ever dutifully and affectionately your’s
A.